              Case 2:21-cv-00007-BJR Document 22 Filed 09/10/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8     MICHAEL CHAVEZ,
                                                          No. 2:21-cv-00007-BJR
 9                           Plaintiff,
                                                          ORDER GRANTING STIPULATED
10     v.                                                 MOTION TO CONTINUE TRIAL DATE
                                                          AND ISSUE AMENDED CASE
11     AMAZON WEB SERVICES, INC., a                       SCHEDULING ORDER
       Delaware Corporation,
12
                             Defendant.
13

14          This matter is before the Court on the parties’ Stipulated Motion to Continue Trial Date

15   and Issue Amended Case Scheduling Order. Dkt. No. 20. Finding good cause to extend the trial

16   date and pre-trial deadlines that have not already passed, the Court GRANTS the motion and

17   ORDERS as follows:

18             1. Discovery is to be completed by November 12, 2021.

19             2. All dispositive motions must be filed by January 6, 2022.

20             3. Motions in limine are due by May 2, 2022. Except upon a showing of good cause,

21                 motions in limine shall be filed as one motion. Motions in limine and oppositions

22                 thereto shall not exceed 15 pages. Any opposition to a motion in limine shall be

23                 filed no later than 14 days after a motion is filed. No reply in support of a motion

24                 in limine is authorized unless otherwise ordered by the Court.

      ORDER GRANTING STIPULATED MOTION TO CONTINUE
      TRIAL DATE AND ISSUE AMENDED CASE SCHEDULING
      ORDER
      No. 2:21-cv-00007 BJR – 1
           Case 2:21-cv-00007-BJR Document 22 Filed 09/10/21 Page 2 of 2



 1          4. The Joint Pretrial Statement is due by May 9, 2022.

 2          5. The pretrial conference is set for May 23, 2022 at 10:30 a.m.

 3          6. Trial is set for June 6, 2022.

 4       Dated September 10, 2021.

 5

 6                                              A
 7                                              Barbara Jacobs Rothstein
                                                U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION TO CONTINUE
     TRIAL DATE AND ISSUE AMENDED CASE SCHEDULING
     ORDER
     No. 2:21-cv-00007 BJR – 2
